Exhibit 10.1

 

ARIBA, INC. 1999 EQUITY INCENTIVE PLAN:

 

NOTICE OF RESTRICTED STOCK AWARD

(ANNUAL GRANTS TO NON-EMPLOYEE DIRECTORS)

 

You have been granted restricted shares of Common Stock of Ariba, Inc. (the
“Company”) on the following terms:

 

Name of Recipient:

  

«Name»

Total Number of Shares Granted:

  

«Total Shares»

Grant Number:

  

«Number»

Date of Grant:

  

«Date Grant»

 

By accepting this grant, you agree as follows:

 

1. This grant is made under and governed by the Ariba, Inc. 1999 Equity
Incentive Plan (the “Plan”) and the Restricted Stock Agreement. Both of these
documents are available on the Company’s internal web site at
http://web.ariba.com/stock.

 

2. The Company may deliver by email all documents relating to the Plan or this
grant (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements). The Company may also deliver these documents by posting
them on a web site maintained by the Company or by a third party under contract
with the Company. The “Ariba, Inc. 1999 Equity Incentive Plan—Summary and
Prospectus” is available on the Company’s internal web site at
http://web.ariba.com/stock. If, in the future, the Company posts documents
required by law on a web site, it will notify you by email.

 

3. You have read the Company’s Securities Trading Policy, and you agree to
comply with that policy (as it may be amended from time to time) whenever you
acquire or dispose of the Company’s securities. The Company’s Securities Trading
Policy is available on the Company’s internal web site at
http://web.ariba.com/stock.



--------------------------------------------------------------------------------

ARIBA, INC. 1999 EQUITY INCENTIVE PLAN:

 

RESTRICTED STOCK AGREEMENT

 

Payment for Shares    No cash payment is required for the shares of the
Company’s Common Stock that you are receiving. Vesting   

All of the shares that you are receiving will vest on the first Permissible
Trading Day that coincides with or follows the date on which you complete the
first 12 months of continuous service as a member of the Company’s Board of
Directors (“Service”) after the Date of Grant. No shares will vest after your
Service has terminated for any reason.

 

All of the shares that you are receiving will vest immediately if the Company is
subject to a “Change in Control” (as defined in the Plan) before your Service
terminates.

 

In addition, the Compensation Committee of the Company’s Board of Directors, at
its discretion, may accelerate the vesting of your shares if your Service
terminates.

 

“Permissible Trading Day” means a day that satisfies each of the following
requirements:

 

•      The Nasdaq National Market is open for trading on that day,

 

•      You are permitted to sell shares of the Company’s Common Stock on that
day without incurring liability under Section 16(b) of the Securities Exchange
Act of 1934, as amended,

 

•      You are not in possession of material non-public information that would
make it illegal for you to sell shares of the Company’s Common Stock on that day
under Rule 10b-5 of the Securities and Exchange Commission, and Rule 10b5-1 of
the Securities and Exchange Commission is not applicable,

 

•      Under the Company’s written Securities Trading Policy, you are permitted
to sell shares of the Company’s Common Stock on that day, and

 

•      You are not prohibited from selling shares of the Company’s Common Stock
on that day by a written agreement between you and the Company or a third party.

 

2



--------------------------------------------------------------------------------

Shares Restricted    Unvested shares will be considered “Restricted Shares.” You
may not sell, transfer, pledge or otherwise dispose of any Restricted Shares
without the written consent of the Company, except as provided in the next
sentence. You may transfer Restricted Shares to your spouse, children or
grandchildren or to a trust established by you for the benefit of yourself or
your spouse, children or grandchildren. However, a transferee of Restricted
Shares must agree in writing on a form prescribed by the Company to be bound by
all provisions of this Agreement. Forfeiture    If your Service terminates for
any reason, then your Restricted Shares will be forfeited to the extent that
they have not vested as of the termination of your Service. This means that any
Restricted Shares that have not vested under this Agreement will immediately
revert to the Company. You receive no payment for Restricted Shares that are
forfeited. Voting Rights    You may vote your shares even before they vest.
Stock Certificates    The Company will hold your Restricted Shares for you.
After shares have vested, a stock certificate for those shares will be released
to a broker for your account. The Company will select the broker. Restrictions
on Resale    You agree not to sell any shares at a time when applicable laws or
the Company’s Securities Trading Policy prohibit a sale. This restriction will
apply as long as your Service continues and may continue to apply after the
termination of your Service. Adjustments    In the event of a stock split, a
stock dividend or a similar change in Company stock, the number of Restricted
Shares that remain subject to forfeiture will be adjusted accordingly.
Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Delaware (without regard to their choice-of-law provisions). The
Plan and Other
Agreements   

The text of the Plan is incorporated in this Agreement by reference.

     The Plan, this Agreement and the Notice of Restricted Stock Award
constitute the entire understanding between you and the Company regarding this
grant. Any prior agreements, commitments or negotiations concerning this grant
are superseded. This Agreement may be amended only by another written agreement
between the parties.

 

BY ACCEPTING THIS GRANT, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE, IN THE PLAN AND IN THE NOTICE OF RESTRICTED STOCK AWARD.

 

3